DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharangpani (USPGPUB DOCUMENT: 2018/0090373, hereinafter Sharangpani).

Re claim 9 Sharangpani discloses in Fig 1-16E a method, comprising:  forming a stack(55)[0092] that comprises a memory material(memory stack)[0092] at a memory layer;  forming a plurality of via holes(49’/62L of Sharangpani) through the stack(55)[0092]; and  forming a sheet (sides of 55 are in the form of a panel or slab and may be interpreted as a sheet of Sharangpani) of the memory material(memory stack)[0092] perforated by a plurality of dielectric plugs(62)[0075] by filling the plurality of via holes(49’/62L) with a dielectric material(dielectric material of 62)[0075]. 


Re claim 15 Sharangpani discloses the method of claim 9, wherein the sheet of the memory material(memory stack)[0092] is  configured to comprise a plurality of memory cells (At least one memory cell in a first device level of the array of monolithic three-dimensional NAND strings can be located over another memory cell)[0201]. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani in view of Sakamoto (USPGPUB DOCUMENT: 2015/0200199, hereinafter Sakamoto).



Re claim 10 Sharangpani discloses the method of claim 9, 

Sharangpani does not disclose further comprising: forming a plurality of second via holes through the stack; and  filling the plurality of second via holes with a second dielectric material to  form additional dielectric plugs in the sheet of the memory material. 

Sakamoto discloses in Figs 1-19 further comprising: forming a plurality of second via holes (54) through the stack; and  filling the plurality of second via holes with a second dielectric material (silicon nitride)[0143] to  form additional dielectric plugs(35 of Sakamoto) in the sheet of the memory material (material of memory device 1)[0042]. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sakamoto to the teachings of Sharngpani in order to avoid the data retention characteristics of the memory cells are problematic in such a stacked memory device[0003, Sakamoto]

Re claim 11 Sharangpani and Sakamoto disclose the method of claim 10, wherein: the plurality of via holes(49’/62L of Sharangpani) are disposed in a first linear configuration having a first direction (up/down); and the plurality of second via holes(54) are disposed in a second linear configuration having a second direction (left/right) that intersects the first direction. 

Re claim 12 Sharangpani and Sakamoto disclose the method of claim 11, wherein the second direction(left/right) is orthogonal to the first direction(up/down).

Re claim 13 Sharangpani and Sakamoto disclose the method of claim 10, wherein the sheet(sides of 55 are in the form of a panel or slab and may be interpreted as a sheet of Sharangpani) of the memory material comprises rows (see Fig 9A of Sakamoto) of dielectric plugs(35 of Sakamoto). 

Re claim 14 Sharangpani and Sakamoto disclose the method of claim 13, wherein a dielectric plug(35 of Sakamoto) is common to the rows of dielectric plugs (since the multiple plugs 35 are collective and combined to the rows, this may be interpreted as common to the rows of dielectric plugs). 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani in view of Jo (USPGPUB DOCUMENT: 2015/0340406, hereinafter Jo).

Re claim 20 Sharangpani discloses the method of claim 9, 

Sharangpani does not disclose wherein the memory material(memory stack)[0092] comprises a chalcogenide material. 

Jo discloses wherein the memory material (material of 302) comprises a chalcogenide material [0052]. 

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Jo to replace the material of Sharangpani’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim Objections
Claim 16 (and dependent claims 17-19) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 16 would be allowable based on the following limitation: forming a first channel in the dielectric material at a first layer of the stack, the first channel aligned with the plurality of via holes; filling the first channel with an electrode material; forming, in the electrode material within the first channel, a second channel  that is narrower than the first channel; and filling the second channel with the dielectric material. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: each plurality of second vias linearly disposed in a second direction that is different from the first direction; forming a plurality of second channels in the memory material, each second channel intersecting the plurality of first channels; and filling the plurality of first channels and the plurality of second channels with a dielectric material, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819